Citation Nr: 1721840	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for paroxysmal arterial fibrillation (claimed as ischemic heart disease) as a result of exposure to herbicides. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously before the Board in October 2015 and was remanded for further development.  At that time a claim of entitlement to a total disability rating based on individual unemployability (TDIU) was part of the appeal and was also remanded.  Subsequent to the Board's remand the issue of entitlement to a TDIU was granted.


FINDING OF FACT

The Veteran's diagnosed paroxysmal arterial fibrillation (claimed as ischemic heart disease) had its onset many years after service and is not related to his military service, to include as due to possible herbicide exposure while serving in Vietnam.


CONCLUSION OF LAW

The criteria for entitlement to service connection for paroxysmal arterial fibrillation (claimed as ischemic heart disease) as a result of exposure to herbicides have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the October 2015 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection

The Veteran seeks service connection for paroxysmal arterial fibrillation (claimed as ischemic heart disease) that he claims is related to active duty service.  The Veteran maintains that he was exposed to herbicides while serving in the Republic of Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran shall be presumed to have been exposed to certain herbicide agents where the evidence can establish that the veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to veterans who served on active duty in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain conditions shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The Veteran has documented service in Vietnam during the applicable time period, but paroxysmal atrial fibrillation is not one of the diseases for which VA has determined that presumptive service connection based on exposure to herbicides used in Vietnam is warranted.  The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,928 (Aug. 10, 2012). 

Therefore, even if the Veteran was exposed to herbicides during his active duty in Vietnam, service connection may not be granted for paroxysmal atrial fibrillation on the basis of the presumptive regulatory provisions.  In the absence of a diagnosed disease for which the presumption applies, 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) are not applicable.

Notwithstanding the foregoing, regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, F. 3d. 1039 (Fed. Cir. 1994).

In this case, review of the record revealed that the Veteran was diagnosed, by the VA, in April 2009 with asymptomatic atrial fibrillation.  This diagnosis was amended to paroxysmal atrial fibrillation in June 2009 by Dr. W.G., a private cardiologist.

The Veteran's service treatment records (STRs) are silent for any complaints, treatments, or diagnoses of any heart condition including paroxysmal atrial fibrillation while in service.  The Veteran's separation examination, dated February 1972, indicated that the Veteran's heart was normal.

VA treatment records from the Charleston, South Carolina VA Medical Center (VAMC) dated from August 2000 to December 2010 did not show any complaints, treatment, or diagnosis of ischemic heart disease, coronary artery disease, or myocardial infarction, however, atrial fibrillation was noted in April 2009 by way of an electrocardiogram (EKG).  A July 2009 VA nuclear stress test revealed no evidence of myocardial ischemia or infarction but rather re-asserted the diagnosis of paroxysmal atrial fibrillation. 

A VA examination conducted May 2010 documented a history of atrial fibrillation.  Subjective information was provided by the Veteran clarifying that he does not have coronary artery disease and never had a myocardial infarction.  The Veteran described his symptomatology as manifesting with increased heart rate, shortness of breath, and slight light headedness, but chest pain was denied.  A history of hypertension was noted along with a continued prescription of Warfarin.  The physical examination of the Veteran revealed that his heart had an irregular rate and rhythm, no murmurs, gallops, or rubs.  An EKG showed atrial fibrillation and an X-ray revealed tortuous, ecstatic thoracic aorta with no evidence of cardiopulmonary disease.  The examiner rendered an opinion that there was clinical objective evidence of atrial fibrillation but no findings to support ischemic heart disease.

A January 2011 VA examination included cardiac history which documented no history of myocardial infarction, valvular heart disease, congestive heart failure, or other heart disease.  The cardiac examination indicated no evidence of congestive heart failure or pulmonary hypertension, but did find irregular heart rhythm.  

Pursuant to the Board remand, the Veteran was provided a VA examination for heart conditions in December 2015.  The examination provided that the only diagnosed heart condition the Veteran had was atrial fibrillation in April 2009.  The Veteran described the history of his Veteran's heart condition as manifesting with bursts of palpitations and shortness of breath.  The Veteran was prescribed Warfarin at the time and this prescription continued.  The current symptoms associated with the Veteran's heart condition were noted to be exertional dyspnea and occasional palpitations.  The examiner provided that the Veteran's heart condition did not qualify as ischemic heart disease and that the etiology of the condition was chronic hypertension.

The opinion rendered by the examiner was that the Veteran's heart condition, to include paroxysmal atrial fibrillation was less likely than not incurred in or caused by service.  In providing the rationale for this opinion the examiner cited the Veteran's chronic hypertension as the etiology of the atrial fibrillation.  Furthermore, the examiner explained that the Veteran's hypertension was not attributable to service because it was diagnosed in 1983, nine years after separation from active service, and that the Veteran's reserve records from 1985 to 2001 demonstrate that he went on and off antihypertensive medications, corresponding to blood pressure normalization associated with weight loss.  After a review of the STRs the examiner said there was no evidence of in-service hypertension.  Regarding the issue of herbicide exposure the examiner provided that a review of evidence based medical literature did not support such exposure as a cause of atrial fibrillation. 

The Board finds that entitlement to service connection for paroxysmal atrial fibrillation (claimed as ischemic heart disease) is not warranted.

The competent medical evidence of record has made clear that the Veteran does not suffer from ischemic heart disease, nor any of the conditions associated with that disease under 38 C.F.R. § 3.309 as documented by the records outlined above.  The presumptive basis for service connection due to herbicide exposure is not applicable to paroxysmal atrial fibrillation.  See 38 C.F.R. § 3.307, 3.309.  Therefore, the claim must be analyzed on a direct service connection basis.

The Veteran's STRs are silent for treatment, diagnoses, or complaints of any heart condition.  The Veteran's diagnosis of paroxysmal atrial fibrillation was first noted in April 2009 , about 37 years after separation from active service.  The VA examination conducted in May 2010 confirmed this diagnosis and also documented the Veteran's history with essential hypertension.  The most recent VA examination, conducted in December 2015 provided the first direct service connection etiological opinion for the Veteran's paroxysmal atrial fibrillation.  The etiology was attributed to the Veteran's hypertension rather than the Veteran's active service.  The Veteran is not currently service-connected for hypertension.

The only other evidence in the record concerning the etiology of the Veteran's atrial fibrillation is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Therefore, the Board finds that the elements of service connection for paroxysmal atrial fibrillation (claimed as ischemic heart disease) have not been met and entitlement to service-connection is denied.


ORDER

Entitlement to service connection for paroxysmal atrial fibrillation (claimed as ischemic heart disease) is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


